 

Exhibit 10.1

 

EXECUTION VERSION

 

INCREASE AGREEMENT

 

THIS INCREASE AGREEMENT (this “Agreement”) dated as of July 18, 2018 (the
“Agreement”), is executed by each of the existing Revolving Lenders under (and
as defined in) the Credit Agreement (as defined below) a signatory hereto (the
“Increasing Lenders”), PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
(the “Administrative Agent”), AGREE REALTY CORPORATION, a Maryland corporation
(the “Parent”), and AGREE LIMITED PARTNERSHIP, a Delaware limited partnership
(the “Borrower”).

 

WHEREAS, the Borrower, the Parent, the lenders from time to time party thereto,
the Administrative Agent, and the other parties thereto have entered into that
certain Amended and Restated Revolving Credit and Term Loan Agreement dated as
of December 15, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; terms used herein but not defined
herein shall have the meanings set forth in the Credit Agreement);

 

WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the Borrower has
requested that the aggregate amount of the Commitments (as defined in the Credit
Agreement) be increased; and

 

WHEREAS, each Increasing Lender is willing to increase the amount of such
Increasing Lender’s Commitment on the terms set forth herein; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.

 

(a)          Commitment Increases. Upon the effectiveness of this Agreement, the
Borrower, the Parent and each Increasing Lender acknowledge and agree that the
amount of such Increasing Lender’s Commitment shall be increased by the amount
set forth for such Increasing Lender on Schedule I hereto as such Lender’s
“Commitment Increase”.

 

(b)          Reallocation. Pursuant to Section 2.16(c) of the Credit Agreement
and in connection with the increase of the Commitments under Section 1(a), on
the Increase Amount Date each Increasing Lender shall purchase from each
Revolving Lender that is not an Increasing Lender its Applicable Revolving
Percentage (determined with respect to the Revolving Lenders’ respective
Commitments after giving effect to the increase of Commitments under Section
1(a)) of any outstanding Revolving Loans, by making available to the
Administrative Agent for the account of such other Revolving Lender, in same day
funds, an amount equal to the portion of the outstanding principal amount of
such Revolving Loans to be purchased by such Increasing Lender. The Borrower
shall pay to the Revolving Lenders amounts payable, if any, to such Revolving
Lenders under Section 3.05 of the Credit Agreement as a result of any resulting
prepayment of any such Revolving Loans.

 

Section 2. Conditions Precedent. The effectiveness of this Agreement, including
without limitation, the increases of the Commitments under Section 1(a), is
subject to receipt by the Administrative Agent of each of the following, each in
form and substance satisfactory to the Administrative Agent (the date such
conditions are satisfied, the “Increase Amount Date”):

 

(a)          a counterpart of this Agreement duly executed by the Borrower, the
Parent, the Administrative Agent, and each of the Increasing Lenders;

 

 

 

 

(b)          Revolving Notes executed by the Borrower, payable to each
Increasing Lender requesting a Revolving Note, in the amount of such Increasing
Lender’s aggregate Commitment (after giving effect to the increase contemplated
hereby);

 

(c)          a Guarantor Acknowledgement substantially in the form of Exhibit A
attached hereto, executed by each Guarantor;

 

(d)          (i) copies of the Organization Documents of each Loan Party,
certified (x) as of a recent date by the appropriate governmental official, each
dated as of the Increase Amount Date or a recent date prior thereto and (y) by
its secretary or assistant secretary as being in full force and effect without
modification or amendment; provided, that to the extent such Organization
Documents have previously been delivered to the Administrative Agent, the
certification by such secretary or assistant secretary shall certify that such
Organization Documents are in full force and effect and have not been modified
or amended since the such date the same were delivered to the Administrative
Agent; (ii) signature and incumbency certificates of the officers of each Loan
Party executing this Agreement and each other agreement executed in connection
therewith to which it is a party; (iii) resolutions of the board of directors or
similar governing body of each Loan Party approving and authorizing the
execution, delivery and performance of this Agreement and each other agreement
executed in connection therewith to which it is a party, certified as of the
Increase Amount Date by its secretary or assistant secretary as being in full
force and effect without modification or amendment; and (iv) a good standing
certificate from each Loan Party’s jurisdiction of incorporation, organization
or formation and each other jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(e)          an opinion of counsel to the Loan Parties, and addressed to the
Administrative Agent and the Lenders, covering such matters as reasonably
requested by the Required Lenders, in form and content similar to the opinion
provided to the Administrative Agent and the Lenders pursuant to Section
5.01(a)(v) of the Credit Agreement or such other form acceptable to the
Administrative Agent;

 

(f)          evidence that all fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and the Increasing Lenders have been paid;
and

 

(g)          such other documents, instruments and agreements as the
Administrative Agent may reasonably request.

 

Section 3. Representations and Warranties of Loan Parties. Each Loan Party
represents and warrants that (x) no Default or Event of Default shall be in
existence on the Increased Amount Date, either before or immediately after
giving effect to the increases in the Commitments effected hereby, or would
result from the application of the proceeds thereof, and (y) the representations
and warranties of each Loan Party contained in Article VI of the Credit
Agreement or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of the Increase
Amount Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

 

Section 4. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK OTHER THAN THE CHOICE OF LAWS
PROVISIONS THEREOF (OTHER THAN SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

 - 2 - 

 

 

Section 5. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

 

Section 6. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

 

Section 7. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by each of the Increasing
Lenders, the Administrative Agent, the Parent and the Borrower.

 

Section 8. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all costs and expenses (including attorneys’ fees) incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Agreement and the other agreements and documents executed and
delivered in connection herewith.

 

Section 9. Benefits. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns. This
Agreement is a Loan Document.

 

[Signatures on Next Page]

 

 - 3 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  PNC BANK, NATIONAL ASSOCIATION,   as Administrative Agent and as an Increasing
Lender

 

  By: /s/ David C. Drouillard     Name: David C. Drouillard     Title: Senior
Vice President

 

[Signatures Continued on Next Page]

 

 

 

 

[Signature Page to Increase Agreement for Agree Limited Partnership]

 

  CITIBANK, N.A., as an Increasing Lender

 

  By: /s/ Christopher J. Albano     Name: Christopher J. Albano     Title:
Authorized Signatory

 



 

 

 



[Signature Page to Increase Agreement for Agree Limited Partnership]

 



 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as an Increasing Lender

        By: /s/ Matthew Kuhn     Name: Matthew Kuhn     Title: Vice President

 





 

 





 

[Signature Page to Increase Agreement for Agree Limited Partnership]

 



 

CITIZENS BANK, N.A., 

as an Increasing Lender

        By: /s/ Kerri B. Colwell     Name: Kerri B. Colwell     Title: Senior
Vice President

 



 

 

 



[Signature Page to Increase Agreement for Agree Limited Partnership]

 



 

REGIONS BANK,

as an Increasing Lender

        By: /s/ T. Barrett Vawter     Name: T. Barrett Vawter     Title: Vice
President

 





 

 

 



 

[Signature Page to Increase Agreement for Agree Limited Partnership]

 



 

SUNTRUST BANK,

as an Increasing Lender

        By: /s/ Ryan Almond     Name: Ryan Almond     Title: Group Vice
President

 





 

 

 



[Signature Page to Increase Agreement for Agree Limited Partnership]

 



 

U.S. BANK NATIONAL ASSOCIATION,

as an Increasing Lender

        By: /s/ Curt M. Steiner     Name: Curt M. Steiner     Title: Senior Vice
President

 







 

 

 



[Signature Page to Increase Agreement for Agree Limited Partnership]

 



 

RAYMOND JAMES BANK, N.A.,

as an Increasing Lender

        By: /s/ Matt Stein     Name: Matt Stein     Title: Senior Vice President

 









 

 

 

[Signature Page to Increase Agreement for Agree Limited Partnership]

 

  Acknowledged and Accepted as of the date first written above.       Agree
Realty Corporation a Maryland
corporation, as the Parent

 

  By: /s/ Joel N. Agree     Name: Joel N. Agree     Title:    President and
Chief Executive Officer

 

  AGREE LIMITED PARTNERSHIP, a Delaware limited
partnership, as the Borrower

 

  By: Agree Realty Corporation,   a Maryland corporation, its sole general
partner

 

  By: /s/ Joel N. Agree     Name: Joel N. Agree     Title: President and Chief
Executive Officer

 

 

 

 

SCHEDULE I

 

Commitment Increases

 

Increasing Lender  Commitment
Increase  PNC Bank, National Association  $14,700,000  Citibank, N.A. 
$14,700,000  Wells Fargo Bank, National Association  $14,700,000  Regions Bank 
$6,900,000  SunTrust Bank  $6,900,000  U.S. Bank National Association 
$6,900,000  Citizens Bank, N.A.  $6,900,000  Raymond James, N.A.  $3,300,000 
Total  $75,000,000 

 

 A-1 

 

 

EXHIBIT A

 

FORM OF GUARANTOR ACKNOWLEDGEMENT

 

THIS GUARANTOR ACKNOWLEDGEMENT dated as of July 18, 2018 (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of PNC Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and each “Lender” a party to the Credit Agreement
referred to below (the “Lenders”).

 

WHEREAS, AGREE REALTY CORPORATION, a Maryland corporation (the “Parent”), AGREE
LIMITED PARTNERSHIP, a Delaware limited partnership (the “Borrower”), the
Lenders, the Administrative Agent and certain other parties have entered into
that certain Amended and Restated Revolving Credit and Term Loan Agreement dated
as of December 15, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, each of the Guarantors is a party to that certain Amended and Restated
Guaranty dated as of December 15, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”) pursuant to which they
guarantied, among other things, the Borrower’s obligations under the Credit
Agreement on the terms and conditions contained in the Guaranty;

 

WHEREAS, the Borrower, the Parent, the Administrative Agent and certain
Revolving Lenders (as defined in the Credit Agreement) are to enter into an
Increase Agreement (the “Agreement”), to provide for increases in the amount of
such Revolving Lenders’ respective Commitments (as defined in the Credit
Agreement) on the terms and conditions contained therein; and

 

WHEREAS, it is a condition precedent to the effectiveness of the Agreement that
the Guarantors execute and deliver this Acknowledgement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

Section 1. Reaffirmation. Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Agreement shall not in any way
affect the validity and enforceability of the Guaranty, or reduce, impair or
discharge the obligations of such Guarantor thereunder.

 

Section 2. Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK OTHER THAN THE
CHOICE OF LAWS PROVISIONS THEREOF (OTHER THAN SECTION 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).

 

Section 3. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

[Signatures on Next Page]

 

 A-1 

 

 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.

 

  THE GUARANTORS:       AGREE REALTY CORPORATION,   a Maryland corporation

 

  By:     Name: Joel N. Agree   Title: President and Chief Executive Officer

 

SUBSIDIARY GUARANTORS: AGREE 17-92, LLC,   a Florida limited liability company  
AGREE 117 MISSION, LLC,   a Michigan limited liability company   AGREE 1031,
LLC,   a Delaware limited liability company   AGREE 2016, LLC,   a Delaware
limited liability company   AGREE ALCOA TN LLC,   a Tennessee limited liability
company   AGREE ALLENTOWN PA LLC,   a Pennsylvania limited liability company  
AGREE ALTOONA, PA, LLC,   a Delaware limited liability company   AGREE AMERICUS
GA, LLC,   a Delaware limited liability company   AGREE ANDERSON SC LLC,   a
Delaware limited liability company   AGREE ANN ARBOR MI, LLC,   a Delaware
limited liability company   AGREE ANN ARBOR STATE STREET, LLC,   a Michigan
limited liability company   AGREE ANTIOCH, LLC,   an Illinois limited liability
company   AGREE APOPKA FL, LLC,   a Delaware limited liability company



  By: Agree Limited Partnership,     a Delaware limited partnership   Its: Sole
Member



  By: Agree Realty Corporation,     a Maryland corporation   Its: Sole General
Partner



  By:       Joel N. Agree   Its: President and Chief Executive Officer

 

 A-2 

 

 

  AGREE APPLETON WI, LLC,   a Delaware limited liability company   AGREE
ARLINGTON TX LLC,   a Texas limited liability company   AGREE ATCHISON, LLC,   a
Kansas limited liability company   AGREE ATLANTIC BEACH, LLC,   a Delaware
limited liability company   AGREE BALTIMORE MD, LLC,   a Delaware limited
liability company   AGREE BATON ROUGE LA LLC,   a Louisiana limited liability
company   AGREE BELTON MO LLC,   a Delaware limited liability company   AGREE
BELVIDERE IL, LLC,   an Illinois limited liability company   AGREE BERWYN IL
LLC,   an Illinois limited liability company   AGREE BLOOMINGTON MN, LLC,   a
Delaware limited liability company   AGREE BRENHAM TX, LLC,   a Delaware limited
liability company   AGREE BRIGHTON, LLC,   a Delaware limited liability company
  AGREE BROOKLYN OH LLC,   an Ohio limited liability company   AGREE BT, LLC,  
a Delaware limited liability company   AGREE BUFFALO CENTER IA, LLC,   a
Delaware limited liability company   AGREE BURLINGTON, LLC,   a Delaware limited
liability company   AGREE CANNON STATION LLC,   a Delaware limited liability
company   AGREE CEDAR PARK TX, LLC,   a Delaware limited liability company  
AGREE CENTER POINT BIRMINGHAM AL LLC, an
Alabama limited liability company   AGREE CHANDLER, LLC,   an Arizona limited
liability company



  By: Agree Limited Partnership,     a Delaware limited partnership   Its:   
Sole Member



  By: Agree Realty Corporation,     a Maryland corporation   Its: Sole General
Partner



  By:       Joel N. Agree   Its: President and Chief Executive Officer

 

 A-3 

 

 

  AGREE CHARLOTTE POPLAR, LLC,   a North Carolina limited liability company  
AGREE CHICAGO KEDZIE, LLC,   an Illinois limited liability company   AGREE
COCHRAN GA, LLC,   a Georgia limited liability company   AGREE COLUMBIA SC, LLC,
  a Delaware limited liability company   AGREE CONCORD, LLC,   a North Carolina
limited liability company   AGREE CRYSTAL RIVER FL, LLC,   a Delaware limited
liability company   AGREE CW, LLC,   a Delaware limited liability company  
AGREE DANIEL MORGAN AVE SPARTANBURG SC LLC, a
South Carolina limited liability company   AGREE DAVENPORT IA, LLC,   a Delaware
limited liability company   AGREE DES MOINES IA, LLC,   a Delaware limited
liability company   AGREE DORAVILLE GA, LLC,   a Delaware limited liability
company   AGREE DT JACKSONVILLE NC, LLC,   a Delaware limited liability company
  AGREE EAST PALATKA, LLC,   a Florida limited liability company   AGREE EDMOND
OK, LLC,   a Delaware limited liability company   AGREE EVERGREEN CO, LLC,   a
Delaware limited liability company   AGREE FACILITY NO. I, L.L.C,   a Delaware
limited liability company   AGREE FOREST MS LLC,   a Mississippi limited
liability company   AGREE FOREST VA LLC,   a Virginia limited liability company
  AGREE FORT MILL SC, LLC,   a South Carolina limited liability company   AGREE
FORT WORTH TX, LLC,   a Delaware limited liability company



  By: Agree Limited Partnership,     a Delaware limited partnership   Its:   
Sole Member



  By: Agree Realty Corporation,     a Maryland corporation   Its: Sole General
Partner



  By:       Joel N. Agree   Its: President and Chief Executive Officer

 

 A-4 

 

 

  AGREE FUQUAY-VARINA, LLC,   a North Carolina limited liability company   AGREE
GRAND CHUTE WI LLC,   a Delaware limited liability company   AGREE GRAND FORKS,
LLC,   a North Dakota limited liability company   AGREE GRANDVIEW HEIGHTS OH,
LLC,   a Delaware limited liability company   AGREE HARLINGEN LLC,   a Texas
limited liability company   AGREE HAZARD KY, LLC,   a Delaware limited liability
company   AGREE HOLLY SPRINGS MS, LLC,   a Delaware limited liability company  
AGREE HOPKINSVILLE KY, LLC,   a Delaware limited liability company   AGREE
INDIANAPOLIS GLENDALE LLC,   a Delaware limited liability company   AGREE
INDIANAPOLIS IN II, LLC,   a Delaware limited liability company   AGREE JACKSON
MS, LLC,   a Delaware limited liability company   AGREE JACKSONVILLE NC, LLC,  
a North Carolina limited liability company   AGREE JOHNSTOWN, LLC,   an Ohio
limited liability company   AGREE JOPLIN MO LLC,   a Missouri limited liability
company   AGREE JUNCTION CITY KS LLC,   a Delaware limited liability company  
AGREE K&G JOPLIN MO, LLC,   a Delaware limited liability company   AGREE
KIRKLAND WA, LLC,   a Delaware limited liability company   AGREE LAKE IN THE
HILLS, LLC,   an Illinois limited liability company   AGREE LAKE ZURICH IL, LLC,
  an Illinois limited liability company







  By: Agree Limited Partnership,     a Delaware limited partnership   Its:   
Sole Member



  By: Agree Realty Corporation,     a Maryland corporation   Its: Sole General
Partner 



  By:       Joel N. Agree   Its: President and Chief Executive Officer



  AGREE LEBANON VA, LLC,   a Virginia limited liability company

 

 

 A-5 

 

 

  AGREE LEJUNE SPRINGFIELD IL, LLC,   an Illinois limited liability company  
AGREE LIGONIER PA LLC,   a Pennsylvania limited liability company   AGREE LOWELL
AR, LLC,   a Delaware limited liability company   AGREE LYONS GA, LLC,   a
Georgia limited liability company   AGREE MADISONVILLE TX LLC,   a Texas limited
liability company   AGREE MAGNOLIA KNOXVILLE TN LLC,   a Tennessee limited
liability company   AGREE MANCHESTER LLC,   a Connecticut limited liability
company   AGREE MANSFIELD, LLC,   a Connecticut limited liability company  
AGREE MARSHALL MI OUTLOT, LLC,   a Delaware limited liability company   AGREE
MCKINNEY TX LLC,   a Texas limited liability company   AGREE MEMPHIS GETWELL,
LLC,   a Tennessee limited liability company   AGREE MILLSBORO DE, LLC,   a
Delaware limited liability company   AGREE MINNEAPOLIS CLINTON AVE, LLC,   a
Minnesota limited liability company   AGREE MINOT ND, LLC,   a Delaware limited
liability company   AGREE MONTGOMERY AL LLC,   an Alabama limited liability
company   AGREE MORROW GA, LLC,   a Georgia limited liability company   AGREE
MT. DORA FL, LLC,   a Delaware limited liability company   AGREE NASHUA NH, LLC,
  a Delaware limited liability company   AGREE NEW LENOX, LLC,   an Illinois
limited liability company   AGREE NEW LENOX 2, LLC,   an Illinois limited
liability company



  By: Agree Limited Partnership,     a Delaware limited partnership   Its:   
Sole Member



  By: Agree Realty Corporation,     a Maryland corporation   Its: Sole General
Partner



  By:       Joel N. Agree   Its: President and Chief Executive Officer

 

 A-6 

 

 

  AGREE NORTH LAS VEGAS, LLC,   a Nevada limited liability company   AGREE NOVI
MI LLC,   a Michigan limited liability company   AGREE ORANGE & MCCOY, LLC,   a
Florida limited liability company   AGREE OXFORD COMMONS AL, LLC,   a Delaware
limited liability company   AGREE PALAFOX PENSACOLA FL, LLC,   a Delaware
limited liability company   AGREE PENSACOLA LLC,   a Florida limited liability
company   AGREE PENSACOLA NINE MILE LLC,   a Florida limited liability company  
AGREE PINELLAS PARK, LLC,   a Florida limited liability company   AGREE
PLAINFIELD LLC,   a Michigan limited liability company   AGREE POINCIANA, LLC,  
a Florida limited liability company   AGREE PORT ORANGE FL, LLC,   a Delaware
limited liability company   AGREE PORT ST. JOHN, LLC,   a Delaware limited
liability company   AGREE PORTLAND ME, LLC,   a Delaware limited liability
company   AGREE PORTLAND OR, LLC,   an Delaware limited liability company  
AGREE PROVO UT, LLC,   a Delaware limited liability company   AGREE RAPID CITY
SD, LLC,   a South Dakota limited liability company   AGREE RICHMOND VA, LLC,  
a Delaware limited liability company   AGREE ROCHESTER NY LLC,   a New York
limited liability company   AGREE ROCKFORD IL, LLC,   a Delaware limited
liability company



  By: Agree Limited Partnership,     a Delaware limited partnership   Its:   
Sole Member



  By: Agree Realty Corporation,     a Maryland corporation   Its: Sole General
Partner



  By:       Joel N. Agree   Its: President and Chief Executive Officer



  AGREE RT AMITE LA, LLC,   a Delaware limited liability company

 

 

 A-7 

 

 

  AGREE RT ARLINGTON TX, LLC,   a Delaware limited liability company   AGREE RT
GULFPORT MS, LLC,   a Delaware limited liability company   AGREE RT JACKSON MS,
LLC,   a Delaware limited liability company   AGREE RT PORT RICHEY FL, LLC,   a
Delaware limited liability company   AGREE RT VILLA RICA GA, LLC,   a Delaware
limited liability company   AGREE SALEM OR LLC,   a Delaware limited liability
company   AGREE SARASOTA FL, LLC,   a Delaware limited liability company   AGREE
SOUTHFIELD, LLC,   a Michigan limited liability company   AGREE SPARTANBURG SC,
LLC,   a South Carolina limited liability company   AGREE SPRINGFIELD IL, LLC,  
an Illinois limited liability company   AGREE SPRINGFIELD MO, LLC,   a Delaware
limited liability company   AGREE SPRINGFIELD OH LLC,   a Delaware limited
liability company   AGREE ST PETERSBURG, LLC,   a Florida limited liability
company   AGREE ST. AUGUSTINE SHORES, LLC,   a Delaware limited liability
company   AGREE ST. JOSEPH MO, LLC,   a Missouri limited liability company  
AGREE STATHAM GA, LLC,   a Georgia limited liability company   AGREE STORES,
LLC,   a Delaware limited liability company   AGREE SUN VALLEY NV LLC,   a
Nevada limited liability company   AGREE SUNNYVALE CA, LLC,   a Delaware limited
liability company



  By: Agree Limited Partnership,     a Delaware limited partnership   Its:   
Sole Member



  By: Agree Realty Corporation,     a Maryland corporation   Its: Sole General
Partner



  By:       Joel N. Agree   Its: President and Chief Executive Officer

  AGREE TERRE HAUTE IN LLC,   a Delaware limited liability company

 

 

 A-8 

 

 

  AGREE TK, LLC,   a Delaware limited liability company   AGREE TOPEKA KS LLC,  
a Delaware limited liability company   AGREE TRI-STATE LEASE, LLC,   a Delaware
limited liability company   AGREE UPLAND CA, LLC,   a Delaware limited liability
company   AGREE VENICE, LLC,   a Florida limited liability company   AGREE VERO
BEACH FL, LLC,   a Delaware limited liability company   AGREE W 63RD CHICAGO IL,
LLC,   a Delaware limited liability company   AGREE WHEATON IL, LLC,   a
Delaware limited liability company   AGREE WHITTIER CA, LLC,   a Delaware
limited liability company   AGREE WICHITA, LLC,   a Kansas limited liability
company   AGREE WICHITA FALLS TX LLC,   a Texas limited liability company  
AGREE WOODSTOCK IL, LLC,   a Delaware limited liability company   INDIANAPOLIS
STORE NO. 16, L.L.C.,   a Delaware limited liability company   LUNACORP, LLC,  
a Delaware limited liability company   MT. PLEASANT OUTLOT I, LLC,   a Michigan
limited liability company   MT. PLEASANT SHOPPING CENTER L.L.C.,   a Michigan
limited liability company   PHARM NASHVILLE IN, LLC,   a Delaware limited
liability company



  By: Agree Limited Partnership,     a Delaware limited partnership   Its:   
Sole Member



  By: Agree Realty Corporation,     a Maryland corporation   Its: Sole General
Partner



  By:       Joel N. Agree   Its: President and Chief Executive Officer

 

 A-9 

